Case 14-13312-JDW     Doc 63   Filed 12/11/19 Entered 12/11/19 10:13:42        Desc Main
                               Document     Page 1 of 2


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                               CHAPTER 13 CASE NO.:

STEPHEN W. BOONE and
BRENDA BOONE                                                    14-13312-JDW

                    AGREED ORDER GRANTING
       MOTION FOR ORDER DECLARING CLAIM SATISFIED (Dkt. #58)

      THIS MATTER came before the Court on Motion for Order Declaring Claim

Satisfied (Dkt. #58) (the “Motion”) filed by Locke D. Barkley, Chapter 13 Trustee

(the “Trustee”) and the Response to Motion for Order Declaring Mortgage Loan

Current filed by PNC Bank, National Association (Dkt. #60) (the “Creditor”). Upon

agreement of the parties,

      IT IS THEREFORE ORDERED AND ADJUDGED, that the Motion shall be

and is hereby granted.

      IT IS FURTHER ORDERED, that the claim of PNC Bank, National

Association (Clm. #3-1) (the “Claim”) shall be and is hereby deemed fully satisfied,

including the pre-petition arrearage, all post-petition payments, advances, charges,
Case 14-13312-JDW    Doc 63   Filed 12/11/19 Entered 12/11/19 10:13:42        Desc Main
                              Document     Page 2 of 2


expenses, fees, and attorney’s fees incurred by Debtor or charged by the Creditor

during the course of the bankruptcy.

      IT IS FURTHER ORDERED that any amounts for fees, charges, or expenses

that the Creditor may allege owed in connection with any alleged default on the

Claim or otherwise, which were not approved by this Court through the allowance

of the Claim of the Creditor or otherwise, shall be deemed cured by completion of

the Confirmed Plan (Dkt. #28) and therefore canceled and discharged.

      IT IS FURTHER ORDERED that the Creditor shall release its lien and

otherwise comply with applicable nonbankruptcy law.

                              ##END OF ORDER##


AGREED & APPROVED:

/s/ W. Jeffrey Collier
W. JEFFREY COLLIER – MSB#10645
ATTORNEY FOR TRUSTEE

/s/ Parker A. Proctor, Jr.
PARKER A. PROCTOR, JR.
ATTORNEY FOR CREDITOR




                                                            Prepared by:
                                                            W. Jeffrey Collier, Esq.
                                                            Attorney for Trustee
                                                            6360 I-55 North, Suite 140
                                                            Jackson, Miss. 39211
                                                            (601) 355-6661
                                                            ssmith@barkley13.com
                                                            MSB No. 10645
